Case 1:19-Cv-Ol475-|\/|KB-VI\/|S Document 7 Filed 03/28/19 Page 1 of 2 PagelD #: 50

AFF|DAV|T OF SERV|CE

State of New York County of Eastern United States District Court

index Nl.li'nber; 1119-CV~01475-[\11KB"\/MS
Date Fi!ed: 3/15[2019

Plaintiff:
illiassachusetts llllutua| Life lnsurance Cornpany

VS.

Defendan’r:
Samuel Breze|, Rache| Brezel, and See:'ojini Ramjit

For:

Fishl<in Lucks

One Riverfront P!aza
Suite 410

Newar|<, |\lJ 07102

Received by Nicoletti & Harris to be served en Sarnuel Brezel, 3919 Bedford Avenue, Brook|yn, l\l¥
11229.

|, Alex Colon, being duly sworn, depose and say that on the 22nd day of EV|arch, 2019 at10:22 am, |:

served a SU|TABLE AGE PERSON by delivering and leaving a true copy ofthe Summons in a Civi|
Case with Compiaint and Civil Cover Sheet and Corporate Disc!osu re Staternent With Nlr Brezel at
3919 Bedford Avenue, Brook!yn, NY11229,1he said premises being the respondents place of Abode
Within the Siate of New York. Deponent completed service by mailing a true copy ofthe Summons in a
Civi| Case with Complaint and Civi| Cover Sheet and Corporate Disclosure Statement in a postpan
envelope addressed to: 3919 Bedford Avenue, Brook|yn, NY 11229 and bearing the Words "Personal &
Confidential" by First Class Nlail on 3)’22/2019 and placed in an official depository of the U.S.P.S. in the
State of New ¥Orl<.

illii|itary Status: Based upon inquiry of party sewed, Defendani is not in the military service of the United
States of America.

Additional information pertaining to this Service:
Suitable Age and Discretion

Description of Person Served'. Age: 30, Sex: l\/ll Race/Skin Co|or: White, l-leight: 5'10", Weight: 180, l-lair:
Dark Brown, Glasses: N

|l| ll ||l|llll|l|lllll||lll||| l|l|| |l|

Case 1:19-Cv-Ol475-|\/|KB-VI\/|S Document 7 Filed 03/28/19 Page 2 of 2 PagelD #: 51

AFF|DAV|T OF SERV|CE FOr1:19-CV~01475-NIKB-VNlS

l certify thatl am over the age of 18 and have no interest in the above action.

1 f
/%/ gaf /£»'C"#?/*/\

 

A|ex Colon
Subscribed and Sworn to before me on the 22nd 2066997
day of l\/larch 2019 by the affiant who is personally
known

Nico|etti & Harris

/é€:: Wé;/ <,y:' 623 101 Avenue of the Americas
f g:,_\ gm floor
NOTARY PUBL'C New Yorl<, Nv 10013

(212) 267-6448
n,o\swi:LLJ eRvAN

l.l-C STA`TEOF` NF:`.WYGRK§ l
l~sot-ARY PUE,’; 013§450&4504 Our Job Serla| l\lurnber: |\ll-ll¢2019003349
County
Clualiiied ln Westohester
lilly Commission Expires Septemberl’,lz 20 ? /

Copyrzgh\ © 1992*2019 Databese Sorvir:es, inc - Process Server`s Toolbox ‘~'B.On

